Citation Nr: 1532514	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for obstructive sleep apnea prior to August 28, 2002, and in excess of 30 percent for the disability prior to May 12, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1993 to January 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection and a 50 percent rating for obstructive sleep apnea, effective July 7, 2010.  Jurisdiction over this case was subsequently returned to the RO in San Diego, California. 

Initially, the Board observes that in August 2012 the Veteran filed a notice of disagreement with August 2011 rating decision.  At that time, the Veteran asserted an earlier effective date in January 1998 was warranted for his award of compensation for obstructive sleep apnea.  The RO interpreted his statement as a notice of disagreement with the assigned effective date for service connection and with the RO's failure to grant a compensable rating for the period prior to July 7, 2010.  In a December 2013, a Decision Review Officer granted an earlier effective date of January 9, 1998, for service connection for obstructive sleep apnea, and rated the disability as noncompensably disabling prior to August 28, 2002, 30 percent disabling from August 28, 2002, to May 11, 2010, and 50 percent disabling beginning May 12, 2010.  At that time, the RO also issued a statement of the case (SOC) which provided the Veteran with a complete description for the RO's decision to establish a staged rating.  The Veteran has continued his appeal relative to this downstream issue, contending that the 50 percent rating should also be granted for the period of the claim prior to May 12, 2010.  The Board finds this SOC provided sufficient notice and explanation of the RO's decision.  Additionally, the Board notes the Veteran has not asserted a rating in excess of 50 percent is warranted at any time.  The Board will limits its decision accordingly.

The record before the Board consists of a paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  Prior to August 28, 2002, the evidence does not show the Veteran experienced persistent daytime hypersomnolence or required the use of a continuous airway pressure (CPAP) or other breathing assistance device. 

2.  Prior to May 12, 2010, the evidence does not show the Veteran required the use of a CPAP or other breathing assistance device. 


CONCLUSIONS OF LAW

1.  For the period of the claim prior to August 28, 2002, the criteria for a compensable disability rating for obstructive sleep apnea have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6847 (2014).

2.  For the period of the claim from August 28, 2002, to prior to May 11, 2010, the criteria for a disability rating in excess of 30 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6847 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter sent in August 2010, prior to the initial adjudication of the claim.

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disability in November 1998 and March 2011.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but has not elected to do so.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 




General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Sleep apnea is evaluated under Diagnostic Code 6847.  A noncompensable evaluation is assigned for an asymptomatic condition, but with documented sleep disorder breathing.  A 30 percent rating is assigned when there are symptoms of persistent daytime hypersomnolence.  The assignment of a 50 percent evaluation requires the use of a breathing assistance device such as a CPAP machine.  A 100 percent evaluation is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or if a tracheostomy is required.  38 C.F.R. § 4.97, Diagnostic Code 6847.

The Veteran's service treatment records (STRs) show he was initially treated for daytime hypersomnolence in September 1995.  He subsequently underwent a sleep study and was diagnosed with obstructive sleep apnea in May 1996.  At that time the Veteran was prescribed a CPAP machine.  However, the record indicates he continued to experience problems relating to his sleep apnea.  He then underwent uvulopalatopharyngoplasty (UPPP) surgery in August 1996.  The Veteran reported experiencing good results following his UPPP surgery.  During his separation examination, the Veteran noted his UPPP surgery, and stated he was without daytime somnolence and fatigue.  He also stated he was sleeping well at that time.  

The Veteran then underwent a VA examination in November 1998.  During his examination, he stated he experienced no problems following his operation.  The examination of the Veteran's pharynx revealed the usual increased redness in the posterior pharynx, but no post-nasal drainage.  In sum, the examiner found no dysfunctional factors associated with the Veteran's sleep apnea, status post UPPP surgery.  

The Board has reviewed the Veteran's outpatient treatment records from the San Diego and Loma Linda VA Medical Centers (VAMCs).  The records dated prior to August 28, 2002, show no complaint of or treatment for sleep apnea.  On August 28, 2002, the Veteran reported to the emergency department at the San Diego VAMC, and stated he had experienced increased daytime sleepiness for the past few weeks.  The examiner determined this represented a "slight worsening of OSA."  The Veteran was referred for a repeat sleep study at that time; however, there is no indication in the record that the Veteran underwent the prescribed sleep assessment.  Additionally, there is no evidence indicating the Veteran was prescribed a breathing assistance device.  On March 16, 2010, the Veteran underwent a primary care assessment at the Loma Linda VAMC.  He again reported experiencing problems with sleep apnea, to include snoring at night, apneic episodes, and daytime sleepiness.  The Veteran was referred for a sleep study, which he underwent at Complete Sleep Solutions on May 12, 2010.  Following this sleep assessment, the Veteran was diagnosed with severe obstructive sleep apnea, and was prescribed a CPAP machine.  

The Board finds that the Veteran's sleep apnea more nearly approximates the criteria for a noncompensable evaluation prior to August 29, 2002.  The medical evidence establishes that the Veteran repeatedly reported that he was asymptomatic following his August 1996 UPPP surgery.  The first evidence showing he reported experiencing daytime hypersomnolence is the August 29, 2002, emergency treatment note, and at that time, the Veteran stated he had only experienced those symptoms for a few weeks.  As such, the assignment of an initial noncompensable evaluation is warranted for the period prior to that date.

For the period from August 29, 2002 to May 12, 2010, the evidence of record demonstrates persistent daytime hypersomnolence, but there is no evidence showing the Veteran required the use of a CPAP or other breathing assistance machine.  The Board acknowledges the Veteran was prescribed a CPAP during service, and prior to his UPPP surgical intervention.  However, contrary to the representative's January 2014 assertions, the mere prescription of a CPAP machine does not axiomatically result in the assignment of a 50 percent rating.  Rather, as the above-noted Diagnostic Code indicates, there must be a showing that a CPAP or other breathing device's use is required.  There is no indication a CPAP or other breathing device was required following the Veteran's August 1996 surgical procedure.  To the contrary, the evidence shows the UPPP procedure was successful, and the Veteran was asymptomatic following the procedure.  The evidence initially shows the Veteran again required the use of a CPAP device on May 12, 2010, when the Veteran was again prescribed a CPAP following his sleep study.  Therefore, a rating in excess of 30 percent is not warranted during the period from August 28, 2002, to May 11, 2010.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence, the preponderance of the evidence establishes that he did not have persistent daytime hypersomnolence prior to August 28, 2002, or require a CPAP or other breathing device prior to May 12, 2010.  

Consideration has been given to assigning a further staged rating for the disability decided herein; however, the presently assigned staged ratings have been deemed appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this individual disability or from the Veteran's service-connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to an initial compensable rating for obstructive sleep apnea prior to August 28, 2002, and in excess of 30 percent prior to May 12, 2010, is denied. 




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


